Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission filed 06/29/2022 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 63-80 are currently pending. 
Response to Arguments
With regard to the specification objection:
Applicant has amended the specification to provide a title representative of the invention.  Acknowledgement of the new title is provided in the attached BIB datasheet.

With regard to the 112(b) rejection:
Applicant has amended Claims 63 and 72 to clarify the contents of the arrays as an arrangement of alternating of singular transmitters and sensors placed on each side of the housing.  The 112(b) rejection of the claims is withdrawn.

With regard to the drawing objection:
Applicant has provided an amended Figure 6 that provides details of the alternating singular transmitters and sensors.  The drawing objection is withdrawn.

With regard to 103 rejection:
Applicant’s arguments with respect to Claims 63-80 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.  Applicant has amended Claims 63 and 72 to detail an alternating arrangement of the transmitters and the sensors have not been previously considered. 
Applicant’s arguments and amendments with regard to Claims 63-80 have been considered in light of the new references of Stenzel in further view of Scheiber.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 63-65, 69, 71-74, 78 & 80 are rejected under 35 U.S.C. 103 as being unpatentable over Stenzel (US 4774676: “Stenzel”) in view of Scheiber (US 20100127158: “Scheiber”).

Claim 63. Stenzel discloses a flowmeter monitor (Fig. 3: flowmeter 1), comprising: a housing (Fig. 3: housing 18) having a first side (Fig. 3: housing 18 left side 43) and a second side (Fig. 3: housing 18 right side 44), the housing (18) structured to mount to a flowmeter (1) such that measurement markings (Fig. 3:  scale unit 12 ) of the flowmeter (1) remain uncovered (Fig. 3: tube 8 exposed by slot 41) [Col. 4 lines 35-41: A slot 41 in the front wall exposes the tube 8 for visual viewing of the position indicator disc 10. The front wall of the housing has a slight recessed adjacent the viewing slot 41. A scale unit 12 is secured within the recess portion which in cooperation with the indicating disc 10 provides a visual readout of the flow rate]; first transmitters (Fig. 3: LED transmitters 23) secured on the first side (Fig. 3: housing 18 left side 43 with LED transmitters 23);  second sensors (Fig. 3: photo transistors 25 on right side 44) secured on the second side (Fig. 3: housing 18 right side44) and wherein the housing (18) includes recessed portions side (Fig. 3: sensor slot 46)  the second sensors (Fig. 3: photo transistors 25 on right side 44) positioned within respective ones of the recessed portions  (Fig. 3: recessed slots 45 & 46), the recessed portions (Fig. 3: recessed slots 45 & 46) to (a) enable the housing (18) to block ambient signals [Col. 4 lines 42-47:  The H-shaped cross sectional housing defines a lamp recess or chamber 43 to one side of the housing and a detector chamber 44 to the opposite side of the housing. Similar slots 45-46 are formed in the base portion of the chambers 43-44 in alignment with the sight glass tube 8] not originating  from the ones of the first transmitter  (Fig. 3: LED transmitters 23) and th(Fig. 3: photo transistors 25 on right side 44), (b) permit first intended signals [Col. 4 lines 1-15] from the ones of the first transmitters (Fig. 3: LED transmitters 23) to the Attorney Docket No. D142950-US-C1Response to the Office Action dated March 29, 2022 Appl. No. 17/014,740respective ones of the second sensors (Fig. 3: photo transistors 25 on right side 44), and wherein the housing (18) includes recessed portions (Fig. 3: recessed slots 45 & 46) [Col. 4 lines 42-47: generally H-shaped housing has the tube located in an opening in the cross bar with a light chamber to one side and a detector chamber to the opposite. A bank of LEDs in the light chamber is aligned with a transmitting slot and a bank of phototransistors is aligned with a receiving slot in the detector chamber].  
Stenzel does not explicitly disclose:

first transmitters secured on the first side and second transmitters secured on the second side; first sensors secured on the first side and second sensors secured on the second side, ones of the first transmitters alternately located adjacent to ones of the first sensors on the first side, and ones of the second transmitters alternately located adjacent to ones of the second sensors on the second side, the ones of the first transmitters on the first side positioned opposite to respective ones of the second sensors on the second side, and the ones of the second transmitters on the second side positioned opposite to respective ones of the first sensors on the first side; and wherein the housing includes recessed portions, , and (c) permit second intended signals from the ones of the second transmitters to the  respective ones of the first sensors.


Scheiber teaches a similar art of light barriers [Abstract]. Scheiber further teaches first transmitters (Fig. 2:  side 16 transmitters 40 in arrays 20 where 81, 83, 85 & 87) secured on the first side (Fig. 2: left side 16) and second transmitters (Fig. 2: side 18 transmitters 40 in arrays 20 where 82 , 84, 86  & 88 are transmitters emitting to the right) secured on the second side (Fig. 2: right side 18); first sensors (Fig. 2: left side 16 sensors 42 in arrays 20 receivers 82, 84, 86, & 88) secured on the first side (Fig. 2: left side 16) and second sensors  (Fig. 2: right side 18 sensors 42 in arrays 20 receivers 81, 83, 85, & 87) secured on the second side (Fig. 2: right side 18) first sensors (Fig. 2: left side 16 sensors 42 in arrays 20 receivers 82, 84, 86, & 88) secured on the first side (Fig. 2: left side 16) and second sensors  (Fig. 2: right side 18 sensors 42 in arrays 20 receivers 81, 83, 85, & 87)  secured on the second side  (Fig. 2: right side 18), ones of the first transmitters (Fig. 2:  side 16 transmitters 40 in arrays 20 where 81, 83, 85 & 87) alternately located adjacent [0021:  the transmitting elements and the receiving elements being alternately arranged alongside one another, wherein each receiving element faces exactly one transmitting element] to ones of the first sensors (Fig. 2: left side 16 sensors 42 in arrays 20 receivers 82, 84, 86, & 88) on the first side (Fig. 2: left side 16), and ones of the second transmitters (Fig. 2: side 18 transmitters 40 in arrays 20 where 82, 84, 86 & 88 are transmitters emitting to the right) alternately located adjacent to ones [0021] of the second sensors (Fig. 2: right side 18 sensors 42 in arrays 20 receivers 81, 83, 85, & 87) on the second side (Fig. 2: right side 18), the ones of the first transmitters (Fig. 2:  side 16 transmitters 40 in arrays 20 where 81, 83, 85 & 87) on the first side (Fig. 2: left side 16), positioned opposite (Fig. 2 Left 16 transmitters face right 18 sensors with signals 22 showing left to right transmission) to respective ones of the second sensors (Fig. 2: side 18 transmitters 40 in arrays 20 where 82 , 84, 86  & 88 are transmitters emitting to the right)  on the second side (Fig. 2: right side 18), and the ones of the second transmitters (Fig. 2: side 18 transmitters 40 in arrays 20 where 82 , 84, 86  & 88 are transmitters emitting to the right) on the second side (Fig. 2: right side 18), positioned opposite to respective ones of the first sensors (Fig. 2: left side 16 sensors 42 in arrays 20 receivers 82, 84, 86, & 88)  on the first side (Fig. 2: left side 16); permit first intended signals (Fig. 2:  22)  from the ones of the first transmitters (Fig. 2:  side 16 transmitters 40 in arrays 20 where 81, 83, 85 & 87) to the Attorney Docket No. D142950-US-C1Response to the Office Action dated March 29, 2022Appl. No. 17/014,740respective ones of the second sensors (Fig. 2: right side 18 sensors 42 in arrays 20 receivers 81, 83, 85, & 87), and (c) permit second intended signals  (Fig. 2: signals emitted right to left 24) from the ones of the second transmitters (Fig. 2: side 18 transmitters 40 in arrays 20 where 82 , 84, 86  & 88 are transmitters emitting to the right) to the  respective ones of the first sensors (Fig. 2: left side 16 sensors 42 in arrays 20 receivers 82, 84, 86, & 88).

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Scheiber’s arrays (20) of alternating light transmitters and sensors as Stenzel’s arrangement for arrays of alternating transmitters and sensors in respective recesses because an alternating transmitter sensor array is cost efficient by providing identical array electronics with left array 20 and inverted right side array 20 [Scheiber 0016] and because the alternating signal direction arrangement improves the speed and accuracy of the movement measurement using opposing signal directions without interfering signal overlap [Scheiber 0063].

Claim 72. Stenzel discloses a method for monitoring a flowmeter (Fig. 3: flowmeter 1), comprising: transmitting first intended signals from first transmitters (Fig. 3: emitter bank 21 with LED transmitters 23)[Col. 4 lines 1-15: the lamp unit 21 includes a plurality of LED lamps 23 which establish a light beam bar 24 which is transmitted through the tube to detector unit 22], the first transmitters (Fig. 3: LED transmitters 23) secured on a first side (Fig. 3: left side 43 housing 18)  of a housing (Fig. 3: housing 18) Attorney Docket No. D142950-US-C1Response to the Office Action dated March 29, 2022 Appl. No. 17/014,740the first side (Fig. 3: left side 43 housing 18) of the housing (Fig. 3:  housing 18) and the second side (Fig. 3:right side 44 housing 18)  of the housing (Fig. 3: right side 44 of housing 18) mounted to the flowmeter (1) such that a portion of the flowmeter (Fig. 3: slot 41 is uncovered) remains uncovered [Col. 4 lines 35-41: A slot 41 in the front wall exposes the tube 8 for visual viewing of the position indicator disc 10. The front wall of the housing has a slight recessed adjacent the viewing slot 41. A scale unit 12 is secured within the recess portion which in cooperation with the indicating disc 10 provides a visual readout of the flow rate]; monitoring for the first intended signals via first sensors (Fig. 3:  detector 22 with photo transistors 25) secured on the second side (Fig. 3: housing 18 right side 44) of the housing mounted (Fig. 3:  Left side of housing 18)[Col. 4 lines 1-15:  The detector 22 includes a plurality of light sensitive elements 25 which generate output signals in accordance with the presence and absence of light. The detector 22 is thus sensitive to the breaking of the light bar 24], blocking ambient signals [Col. 4 lines 35-41: A slot 41 in the front wall exposes the tube 8 for visual viewing of the position indicator disc 10. The front wall of the housing has a slight recessed adjacent the viewing slot 41. A scale unit 12 is secured within the recess portion which in cooperation with the indicating disc 10 provides a visual readout of the flow rate] from reaching the first sensors (Fig. 3: photo transistors 25) with recessed portions (Figs. 2 & 3: 45 & 46) of the housing (18), first sensors (Fig. 3: photo transistors 25)  positioned at respective ones of the recessed portions (Fig. 3: 46), the recessed portions (Fig. 3: 45 & 46)  to provide openings for the first signals [Col. 4 lines 1-15]; and permitting the first intended signals when a signal path between the transmitters (Fig. 3: LED transmitters 23) is in a perpendicular path to respective first sensors (Fig. 3: photo transistors 25)  [Col. 4 lines 41-45: generally H-shaped housing has the tube located in an opening in the cross bar with a light chamber to one side and a detector chamber to the opposite. A bank of LEDs in the light chamber is aligned with a transmitting slot and a bank of phototransistors is aligned with a receiving slot in the detector chamber].  
 Stenzel does not explicitly disclose:

transmitting second intended signals from second transmitters, the second transmitters secured on a second side of the housing, respective ones of the first sensors alternately adjacent to respective ones of the second transmitters; monitoring for the second intended signals via second sensors secured on the first side of the housing, respective ones of the second sensors alternately adjacent to respective ones of the first transmitters.

Scheiber teaches a similar art of light barriers [Abstract]. Scheiber further teaches first transmitters (Fig. 2:  side 16 transmitters 40 in arrays 20 where 81, 83, 85 & 87) secured on the first side (Fig. 2: left side 16) and second transmitters (Fig. 2: side 18 transmitters 40 in arrays 20 where 82 , 84, 86  & 88 are transmitters emitting to the right) secured on the second side (Fig. 2: right side 18); first sensors (Fig. 2: left side 16 sensors 42 in arrays 20 receivers 82, 84, 86, & 88) secured on the first side (Fig. 2: left side 16) and second sensors (Fig. 2: right side 18 sensors 42 in arrays 20 receivers 81, 83, 85, & 87) secured on the second side (Fig. 2: right side 18) first sensors (Fig. 2: left side 16 sensors 42 in arrays 20 receivers 82, 84, 86, & 88) secured on the first side (Fig. 2: left side 16) and second sensors  (Fig. 2: right side 18 sensors 42 in arrays 20 receivers 81, 83, 85, & 87) secured on the second side  (Fig. 2: right side 18), transmitting second intended signals (24) from second transmitters (Fig. 2: side 18 transmitters 40 in arrays 20 where 82 , 84, 86  & 88 are transmitters emitting to the right), the second transmitters (Fig. 2: side 18 transmitters 40 in arrays 20 where 82 , 84, 86  & 88 are transmitters emitting to the right) secured on a second side (Fig. 2: right side 18) of the housing (18), respective ones of the first sensors (Fig. 2: left side 16 sensors 42 in arrays 20 receivers 82, 84, 86, & 88) alternately adjacent to respective ones of the second transmitters (Fig. 2: side 18 transmitters 40 in arrays 20 where 82 , 84, 86  & 88 are transmitters emitting to the right); monitoring for the second intended signals (24) via second sensors (Fig. 2: right side 18 sensors 42 in arrays 20 receivers 81, 83, 85, & 87) secured on the first side (Fig. 2: left side 16) of the housing (18), respective ones of the second sensors (Fig. 2: right side 18 sensors 42 in arrays 20 receivers 81, 83, 85, & 87) alternately adjacent [0021:  the transmitting elements and the receiving elements being alternately arranged alongside one another, wherein each receiving element faces exactly one transmitting element] to respective ones of the first transmitters (Fig. 2:  side 16 transmitters 40 in arrays 20 where 81, 83, 85 & 87).

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Scheiber’s arrays (20) of alternating light transmitters and sensors as Stenzel’s arrangement for arrays of alternating transmitters and sensors in respective recesses because an alternating transmitter sensor array is cost efficient by providing identical array electronics with left array 20 and inverted right side array 20 [Scheiber 0016] and because the alternating signal direction arrangement improves the speed and accuracy of the movement measurement using opposing signal directions without interfering signal overlap [Scheiber 0063].

Claims 64 & 73. Dependent on the flowmeter as defined in respective claim 63 and the method of claim 72.  Stenzel further discloses separated by a distance based on a dimension of a float (Fig. 1: float 6) in the flowmeter (1) to be monitored [Col. 1 lines 60-65:  a total light bar length directly proportionate to the position of the indicator. The output signal is thus proportional to the length of the light bar and further provides an accuracy corresponding to the accuracy of the float mechanism. Long usage of the float mechanism and indicator disc has resulted in an accurate mechanical relationships between actual flow and the position of the indicator, thereby resulting in an accurate conversion. The light bar length is therefore, in the preferred construction, readily converted to an accurate signal related to the actual flow].  
Stenzel does not explicitly disclose:

Separating based on a dimension of the ones of the first transmitters alternately located adjacent to the ones of the first sensors on the first side 


Scheiber teaches the ones of the first transmitters (Fig. 2:  side 16 transmitters 40 in arrays 20 where 81, 83, 85 & 87) alternately located adjacent [0021] to the ones of the first sensors (Fig. 2: left side 16 sensors 42 in arrays 20 receivers 82, 84, 86, & 88) on the first side (Fig. 2: left side 16) are separated by a distance based on a dimension of a float in the flowmeter to be monitored [0048: The sensor 14 has a first sensor part 16 and a second sensor part 18, which are arranged at a spatial distance from one another. Each sensor part 16, 18 here comprises three modules 20, which are each constructed identically in the exemplary embodiment illustrated. Each module 20 generates a number of transmitted beams 22, 24 which run at least approximately parallel to one another between the two sensor parts 16, 18]. 
 
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Scheiber’s arrays (20) of alternating light transmitters and sensors as Stenzel’s arrangement for arrays of alternating transmitters and sensors with set dimensions to a float length in respective recesses because an alternating transmitter sensor array is cost efficient by providing identical array electronics with left array 20 and inverted right side array 20 [Scheiber 0016] and because the alternating signal direction arrangement improves the speed and accuracy of the movement measurement using opposing signal directions without interfering signal overlap [Scheiber 0063].

Claims 65 & 74. Dependent on the flowmeter as defined in claim 63 and method of claim 72.   Stenzel further discloses (a) the ones of the first transmitters (Fig. 3: emitter bank 21 with LED transmitters 23) on the first side (Fig. 3: housing 18 left side 43) and (b) the ones of the second sensors (Fig. 3: photo transistors 25 on right side 44) on the second side (Fig. 3: right side 44)  are vertically spaced depending on a dimension of a float (6) in the flowmeter (1) to be monitored [Col. 1 lines 60-65:  a total light bar length directly proportionate to the position of the indicator. The output signal is thus proportional to the length of the light bar and further provides an accuracy corresponding to the accuracy of the float mechanism. Long usage of the float mechanism and indicator disc has resulted in an accurate mechanical relationships between actual flow and the position of the indicator, thereby resulting in an accurate conversion. The light bar length is therefore, in the preferred construction, readily converted to an accurate signal related to the actual flow], the float (6) to block at least one of (i) a first one of the first intended signals from reaching a respective one of the second sensors (Fig. 3: photo transistors 25 on right side 44) [Col. 1 lines 60-67:  The output signal is thus proportional to the length of the light bar and further provides an accuracy corresponding to the accuracy of the float mechanism. Long usage of the float mechanism and indicator disc has resulted in an accurate mechanical relationships between actual flow and the position of the indicator, thereby resulting in an accurate conversion. The light bar length is therefore, in the preferred construction, readily converted to an accurate signal related to the actual flow].

Stenzel does not explicitly disclose:

Separating based on a dimension of the ones of the first transmitters alternately located adjacent to the ones of the first sensors on the first side depending on a dimension of a float in the flowmeter to be monitored.

Scheiber teaches the ones of the first transmitters (Fig. 2: left  side 16 transmitters 40 in arrays 20 where 81, 83, 85 & 87) and the ones of the first sensors (Fig. 2: left side 16 sensors 42 in arrays 20 receivers 82, 84, 86, & 88) on the first side (Fig. 2: left side 16) and the ones of the second transmitters (Fig. 2: side 18 transmitters 40 in arrays 20 where 82, 84, 86 & 88 are transmitters emitting to the right) and the ones of the second sensors (Fig. 2: right side 18 sensors 42 in arrays 20 receivers 81, 83, 85, & 87) on the second side (Fig. 2: right side 18 sensors)  are vertically spaced  [0048: The sensor 14 has a first sensor part 16 and a second sensor part 18, which are arranged at a spatial distance from one another. Each sensor part 16, 18 here comprises three modules 20, which are each constructed identically in the exemplary embodiment illustrated. Each module 20 generates a number of transmitted beams 22, 24 which run at least approximately parallel to one another between the two sensor parts 16, 18].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Scheiber’s arrays (20) of alternating light transmitters and sensors as a curtain of light Stenzel’s arrangement of arrays of transmitters opposing arrays of sensors set to a float length in their respective recesses because an alternating transmitter receiver array is cost efficient as array 20 is identical electronics for opposing left array 20 and inverted right side array 20 [Scheiber 0016] and because the alternating signal arrangement improves the speed and accuracy of the movement measurement by having the opposing signal directions without direct overlap [Scheiber 0063].

Claims 69 & 78.  Dependent on the flowmeter as defined in the respective claim 63 and the method of claim 72. Stenzel further discloses a communicator (Fig. 1: cable 35a)  to transmit a signal to a base station (Fig. 1: monitor unit 3) when a float (Fig. 1: float 6)  in the flowmeter (1) is at a target level [Col. 4 Lines 13-28: monitor unit 3 is shown including an output unit 26 having a current readout display 27 and a total readout display 28 to respectively provide a digital display of the instantaneous flow rate and the total flow from a reference time. In addition, the unit includes a high limit input control dial 29 and a low limit dial 30 for setting the monitor to detect maximum and minimum flow rates. Indicating lamps 31 are associated with dials 29 and 30]. 

Claims 71 & 80. Dependent on the flowmeter as respectively defined in claim 63 and method of claim 72.  Stenzel further discloses an array structure (Fig. 3 LED light bar 24) & (Fig. 3: photo transistor), the ones of the first transmitters (Fig. 3 LED light bar 24) and the ones of the first sensors (Fig. 3: photo transistor array on each of chips 74-76)[Col. 5 lines 05-15: Four of the chips 72 are used to provide the individual connection to the sixty phototransistors in an output or read circuit].
  
Stenzel does not explicitly disclose:
an array structure the ones of the first transmitters and the ones of the first sensors of the first side mounted in the array structure


Scheiber teaches an array structure (Fig. 2: 20 arrays on left 16 and right side 18) of the ones of the first transmitters (Fig. 2:  side 16 transmitters 40 in arrays 20 where 81, 83, 85 & 87) and the ones of the first sensors (Fig. 2: left side 16 sensors 42 in arrays 20 receivers 82, 84, 86, & 88) on the first side (Fig. 2: left side 16) mounted in the array structure (20).  

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Scheiber’s arrays (20) of alternating light transmitters and sensors as Stenzel’s arrangement for arrays of alternating transmitters and sensors with set dimensions to a float length in respective recesses because an alternating transmitter sensor array is cost efficient by providing identical array electronics with left array 20 and inverted right side array 20 [Scheiber 0016] and because the alternating signal direction arrangement improves the speed and accuracy of the movement measurement using opposing signal directions without interfering signal overlap [Scheiber 0063].
 
Claims 66-67 & 75-76 are rejected under 35 U.S.C. 103 as being unpatentable over Stenzel  in view of Scheiber and in further view of  Xu (CN 109387148: “Xu”).

Claims 66 & 75. Dependent on the flowmeter as defined in respective claims 63 and method of 72. discloses the first transmitters include Light Emitting Diodes (LEDs) (Fig. 3: LED transmitters 23) and the first intended signals emitted by the ones of the first transmitters are light [Col. 2 lines 55-60:  LED lamp bank creates the light bar which is transmitted through the tube to the bank of photo transistors]. 
 
Stenzel does not explicitly disclose:
transmitting the second intended signals as second light signals, the second light signals emitted by lasers.  

Xu teaches a displacement measurement device (Figs. 1a-b).  Xu further teaches transmitting the second intended signals as second light signals, the second light signals emitted by lasers [0017-0018:  Preferably, the light emitting element is a light emitting diode, laser diode, solid state laser, liquid laser, gas laser, excimer laser and fiber laser wherein one or at least two or more of any combination thereof and Preferably, the light comprises visible light and invisible light].  

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Xu’s combination of led and laser transmitters as a design selection of transmitters to use with Stenzel’s, as modified, transmitter array’s particular fluid monitoring needs because the combination of led and laser improves detection accuracy and efficiency in determining fluid movement [Xu 0125].

Claims 67 & 76. Dependent on the flowmeter as defined in respective claim 66 and the method of claim 75.  Stenzel further discloses the first and second sensors are phototransistors [Col 5 lines 1-15:  the light detector unit 22 includes the plurality of photosensitive detectors 25 such as phototransistors. The phototransistors 25 are secured to a suitable circuit board 56 which is mounted within the chamber 44, with the phototransistors 25 aligned with the light receiving slot 46].  

Claims 68 & 77 are rejected under 35 U.S.C. 103 as being unpatentable over Stenzel in view of Scheiber and in further view of Knollenberg (US 20170356838; “Knollenberg”).
 
Claims 68 & 77. Dependent on the flowmeter as defined in respective claim 63 and the method of 72.  Stenzel further discloses the first transmitters (Fig. 3: LED transmitters 23). Stenzel does not explicitly disclose:
The first transmitters include ultrasonic transmitters and the first intended signals emitted by the first transmitters are sound, and the second transmitters include lasers and the second intended signals emitted by the second transmitters are light. 

Knollenberg teaches a flow meter (Fig. 2: flowmeter 10).  Knollenberg further teaches the first transmitters (Fig. 2: 100) include ultrasonic transmitters [0020: a transit-time ultrasonic flowmeter, a rotameter, a float sensor, a Doppler ultrasonic flow meter] and the first intended signals emitted by the first transmitters are sound [0060:  In an embodiment, the fluid monitoring system 100 is a flow monitoring system, such as a rotameter], and the second transmitters (Fig. 2: 220) include lasers [0057:  An optical source 220, such as a laser or light emitting diode, generates a beam of electromagnetic radiation 221 that is passed through the flow chamber 210 such that the beam interacts with particles as they flow through the flow chamber 210. Transmitted, scattered or emitted electromagnetic radiation is collected by a collection system 230 and directed onto a detector system 240 which generates electrical signals corresponding to particles or characteristics of the particles passing through the flow cell] and the second intended signals emitted by the second transmitters are light [0057:  optical source 220, such as a laser or light emitting diode, generates a beam of electromagnetic radiation 221 that is passed through the flow chamber 210 such that the beam interacts with particles as they flow through the flow chamber 210]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Knollenberg’s use of an ultrasonic transmitter for flowrate determination and optical light transmitter for determining a particle count  and secondary flowrate determination as a design choice of transmitters to use with Stenzel’s, as modified, array of transmitters because the design choice of transmitters to accommodate particular monitored fluids improves the measurement of fluid properties such as acoustic sensing insures an accurate measurement in optically opaque fluids and optical measurement provides details of the fluid content and movement of small particles in fluids [Knollenberg 0004-0005]. 

Claims 70 & 79 are rejected under 35 U.S.C. 103 as being unpatentable over Stenzel in view of Scheiber and in further view of Kato (GB 2070149: “Kato”).

Claims 70 & 79. Dependent on the flowmeter as defined in claim 69 and the method of claim 78, the communicator is to conserve power by operating intermittently.  


Kato teaches the communicator (Fig. 4: flip-flop 302 and 308) is to conserve power by operating intermittently [Page 6 lines 8-10:  Therefore, if the flip-flop 302 is inoperative, the power is not supplied to the electromagnetic coil and thus the actuator is kept in its deactivated position. On the other hand, if the flip-flop 302 becomes operative, power is supplied to the electromagnetic coil to activate the actuator 160. Therefore, by the foregoing motion of the ball member 146, the actuator 160 repeatedly alternates between operative and inoperative positions].  

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Kato’s power saving circuitry as power saving elements for Stenzel’s float meter communicator because power saving circuitry increases the cost efficiency of the device but reducing the power intense draw of a communicator. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S Young whose telephone number is (303)297-4785. The examiner can normally be reached M-F 07:30-04:00 MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit:   https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856